Case: 13-41225      Document: 00512750846         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41225
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO NUNEZ-CHAVEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1111-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco Nunez-Chavez
raises an argument that he concedes is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied, 133
S. Ct. 2044 (2013), which held that the sentence enhancement provided for in
U.S.S.G. § 2L1.2(b)(1)(A)(i) applies to a conviction for the federal crime of
conspiracy to commit a federal drug trafficking offense. The unopposed motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41225   Document: 00512750846   Page: 2   Date Filed: 08/29/2014


                              No. 13-41225

for summary disposition is GRANTED, and the judgment of the district court
is AFFIRMED.




                                    2